Citation Nr: 0012558	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-07 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased rating for the service-
connected diabetes mellitus, currently evaluated as 40 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to July 
1975.  The veteran also had over two years of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the RO.  

(The issue of an increased rating for diabetes mellitus is 
addressed in the Remand section of this document.)  



FINDING OF FACT

The veteran's claim of service connection for a left eye 
disorder as secondary to service-connected diabetes mellitus 
is plausible.  




CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a left eye disorder as secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he has a left eye disorder due to 
his service-connected diabetes mellitus.  In a report of an 
October 1997 VA examination, herpes keratitis with amblyopia 
of the left eye was diagnosed.  In an addendum, the examiner 
noted, "It is at least as likely than not that there is a 
relationship between the veteran's left eye condition and his 
diabetes."  

Inasmuch as the VA examiner has attributed a left eye 
disorder to the veteran's service-connected disability, the 
Board finds that the claim is well grounded.  



ORDER

As the claim of service connection for a left eye disorder as 
secondary to service-connected diabetes mellitus is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  





REMAND

Although the October 1997 VA examiner has attributed the 
veteran's left eye disorder to his service-connected 
diabetes, treatment records, as well as the October 1997 VA 
examination report, indicate a diagnosis of eye disability 
attributable to herpes simplex virus.  The veteran has also 
argued that his diabetes compromises his ability to fight 
infections, such as the herpes virus, and consequently that 
his eye disorder is worse than it would be had he not had the 
diabetes.  The veteran should be afforded another VA 
examination to clarify the likely etiology of his claimed eye 
disorder.  

In addition, the most recent VA examination concerning the 
veteran's service-connected diabetes mellitus was the October 
1997 examination.  Subsequent medical evidence has been 
associated with the claims folder.  In addition, the veteran 
testified that his diabetes has been deteriorating over 
recent years.  The veteran should be afforded a new 
examination to determine the severity of his diabetes.  See 
38 C.F.R. § 4.1 (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for diabetes mellitus since 
October 1997 and a left eye disorder 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed left eye 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
All indicated testing should be done in 
this regard.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current left eye disability 
which was caused or aggravated by the 
service-connected diabetes mellitus.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.  

3.  Then, the RO should arrange for a VA 
examination to determine the current 
severity of the veteran's diabetes 
mellitus.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
Detailed clinical findings concerning the 
service-connected diabetes mellitus 
should be reported.  The severity of any 
medical complications caused by the 
veteran's diabetes mellitus should also 
be discussed by the examiner.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

4.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



